DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.JP2020-096045, filed on 6/02/2020.
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Mounting for an Electric Powered Vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (US 11,355,809).
[Claim 1] Regarding claim 1, Matsushima discloses an electric powered vehicle, comprising: a floor panel (70);  a battery case (12) located below the floor panel and housing a battery therein (chamber 30 houses the battery modules); a rear side member (Matsushima annotated FIG 1) and extending along a front-rear direction of the electric powered vehicle (Matsushima annotated FIG 1); and a bracket (Matsushima annotated FIG 1)  in contact with and fixed to the battery case (Matsushima annotated FIG 1), the bracket being in contact with and fixed to the rear side member (Matsushima annotated FIG 1).  
-However, Matsushima fails to disclose explicitly, the rear side member protruding downward from the floor panel. 
-Nevertheless, a change in dimensions has been held to be an obvious modification if the dimensions did not make the apparatus perform differently. Here, the battery and mount would function the same if the rear side member had a lower profile in a vehicle up/down direction. Regarding relative dimensions, see In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).

    PNG
    media_image1.png
    659
    656
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Matsushima discloses the electric powered vehicle of claim 1, wherein the bracket comprises: a first portion in contact with and fixed to a lower surface of the battery case and a second portion in contact with and fixed to a rear side surface of the battery case (Matsushima appears to be attached to the lower battery surface and at a rear side in annotated FIG 1). 

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (US 11,355,809) in view of Ito (US PG Pub No. 2018/0015839).
[Claim 3] Regarding claim 3, Matsushima discloses the electric powered vehicle of claim 2.
-However, it fails to disclose wherein the second portion of the bracket covers an end portion of the rear side surface in a width direction of the electric powered vehicle. 
-Nevertheless, Ito discloses a battery mount at an end portion that covers the rear side of the battery in FIG 3.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Matsushima to have a rear end mount for the battery in order to prevent damage in the event of a rear end collision.


    PNG
    media_image2.png
    894
    696
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618